Citation Nr: 1514033	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-50 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for mild degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO. 

A Board hearing was held before the undersigned in February 2011.  A transcript of this hearing is of record.  

In February 2012, the Board remanded the claims for additional development and readjudication.  The case has been returned to the Board for further appellate review.

The Board's February 2012 included the issue of service connection for a left knee disability.  In an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for patella femoral syndrome of the left knee.  Thus, that issue has been granted in full and is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (stating that a notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).





FINDINGS OF FACT

1.  Mild degenerative disease of the right knee is manifested by full range of motion, with subjective complaints of pain, and no functional impairment.

2.  Resolving reasonable doubt in favor of the Veteran, she has no more than mild instability associated with the service-connected mild degenerative disease of the right knee.

3.  The evidence clearly and unmistakably shows that the Veteran's migraine headaches existed prior to service and were not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for mild degenerative disability of the right knee based upon arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2014).

2.  The criteria for an initial separate 10 percent (but no higher) evaluation for mild instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, a February 2009 pre-adjudication letter notified the Veteran of the evidence and information necessary to substantiate the claim of service connection, and outlined her responsibilities and those of VA in obtaining relevant evidence.  The letter also described how VA assigns ratings and effective dates for awards.  Thus, VA satisfied its duty to notify.

Since the July 2009 rating decision on appeal granted service connection for a right knee disability and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while an October 2012 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice for this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The Veteran's service treatment records (STRs) were not found when VA requested them from the appropriate facility.  However, the Veteran had STRs from her period of service and submitted copies to VA.  She informed VA that she submitted all the STRs she had from her medical jacket and stated that she wanted her case to proceed to adjudication.  See March 2009 e-mail from a VA employee.  The Board does not find that additional searches need to be made in connection with these claims.  Specifically, as to the right knee, service connection has already been granted and the issue involves the more recent level of severity of the service-connected disability, not what happened in service.  As to the migraine headaches, the STRs of record do reflect treatment for migraine headaches during service.  Additionally, as explained below, the determination of whether this disability is related to service is reliant on the Veteran's credible statements and testimony regarding her in-service headaches and the symptoms she experienced prior to service, in service, and post service.  Thus, additional STRs would not provide any additional information on this issue. 

There is also substantial compliance with the Board's February 2012 remand directives in that the Veteran was sent a letter in February 2012 that requested that she provide VA with a release form so that it could obtain the private medical records pertaining to her knee disabilities, to include records from Dr. P.S.  Additionally, a VA examination with an etiology opinion was secured in March 2012 in connection with the claim for service connection for migraine headaches.  The Board presented the examiner with specific questions regarding whether the headaches were not aggravated during service, and the examiner answered the questions and provided a rationale for her opinions.  A separate VA examination was provided in March 2012 in connection with the Veteran's service-connected right knee disability.  The examiner addressed the current symptoms and provided detailed clinical findings from the physical examination.  After the examinations were conducted, the appeal was readjudicated by an October 2012 Supplemental Statement of the Case (SSOC).  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that the examination reports are adequate for adjudication of the issues on appeal.  The Veteran has not alleged any inadequacies as to the March 2012 VA examinations.

At the time the Veteran submitted her notice of disagreement and substantive appeal, she alleged that the May 2009 VA examination was inadequate.  Specifically, she stated that the examination was not thorough and that she did not believe her STRs were reviewed.  Initially, the Board notes that the Veteran did not specify whether the inadequacy was limited to one or all disabilities, as there were five disabilities for which she was seeking compensation benefits at that time.  Regardless, in reviewing the May 2009 VA examination report pertaining to both the examination of the right knee and of the Veteran's complaints of migraine headaches, the Board finds that both examinations are adequate.  The examiner wrote down the Veteran's descriptions of the symptoms she experienced in service and the symptoms she experienced post service.  The examiner also provided physical examinations and wrote down the clinical findings.  The examiner did not provide findings in relation to the knee about functional loss; however, the purpose of that examination was to determine whether the right knee disability was related to service (and the examiner provided a positive medical opinion).  Thus, the purpose of the examination was served.  Regardless, to the extent that the May 2009 VA examination of the right knee would be deemed inadequate, the Board finds that the March 2012 VA examination cured any defect, since the 2012 examiner addressed functional impairment.  The Board notes that their requests for examinations in 2012 were based on the Veteran's report that her right knee disability had worsened since the last examination (which requires VA to provide a new examination) and the Board wanted a more accurate disability picture, and because it needed a medical opinion on whether migraine headaches were not aggravated during service.  The examinations were not ordered because of any inadequacy of the 2009 examination.  

In the October 2012 SSOC, the RO informed the Veteran that she had not provided VA with the release form for it to obtain any private medical records.  Thus, the Veteran was given a second opportunity to submit the release(s).  The Board finds that the duty to assist in obtaining private medical records has been met.  The Veteran has not indicated that she has received any treatment from VA, and thus no VA records have been identified.  

The Veteran also was provided an opportunity to set forth her contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims for service connection and an increased rating being decided herein, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development, which included scheduling her for relevant VA examinations.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Increased Rating

Service connection for mild degenerative disease of the right knee was granted in a July 2009 rating decision and assigned a noncompensable rating, effective January 13, 2009.  The Veteran has disagreed with the assignment of a noncompensable rating, stating that she is entitled to a compensable rating.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that the Veteran's right knee is rated, by analogy, under the criteria for limitation of flexion (DC 5260).  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  As will be discussed in detail below, the Veteran's symptoms involve subjective complaints of instability, but she has full range of motion of the right leg without functional impairment.  

The Board has also considered whether separate or increased evaluations were warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher, compensable rating; however, the evidence shows that the Veteran does not have ankylosis of the right knee to warrant a rating under DC 5256; does not have symptomatic removal of semilunar cartilage to warrant a rating under DC 5259; does not have dislocated semilunar cartilage to warrant a rating under DC 5258; and, does not have malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  See May 2009 and March 2012 VA examination reports.

The Board will first discuss whether the Veteran is entitled to a higher rating for mild degenerative disease of the right knee based on degenerative arthritis and limitation of motion and will then address whether she is entitled to a separate rating for instability. 

1.  Arthritis and Limitation of Motion

Under Diagnostic Code (DC) 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DC 5003 (2014).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2014).  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent rating is applicable where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the knees is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  A 10 percent rating is warranted under DC 5260 where flexion is limited to 60 degrees and under DC 5261 where extension is limited to 10 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014).  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint when both motions are compensable in degree.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a compensable rating based upon arthritis and limitation of motion.  

At the February 2011 hearing, the Veteran described her right knee as painful.  She testified she could not stand for long periods of time because of the discomfort.  See Board Hearing Tr. at 5-6.  

On May 2009 VA examination, the Veteran reported that she had constant pain around her knee caps and that her pain level was usually 4 out of 10.  If she walked around a lot or climbed stairs, then her pain level could rise to 6 out of 10.  On March 2012 VA examination, the Veteran reported that her knee always hurt at a pain level of 5 out of 10.  The Veteran reported that while she used to get swelling in her right knee in service, she did not get swelling in the knee following service discharge.  She reported that she did not have flare ups that impacted the function of her knee.  

At the time of the May 2009 and March 2012 VA examinations, objective testing revealed full range of motion of the right knee-0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The examiner also noted in both reports that there was no objective evidence of pain with active motion, and no objective evidence of pain following repetitive motion.  On March 2012 examination, the examiner noted that there was crepitus of the patella on examination.  The examiner concluded there was no functional loss and/or functional impairment of the right knee, which means that the examiner found there was no weakness, excess fatigability, incoordination, or more or less movement than normal.  

Even when considering the clinical findings on the VA examinations in conjunction with the Veteran's competent and credible reports of pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran's right knee disability has not met the criteria for a compensable rating under DC 5003, 5260 or 5261.  Objective testing has revealed no limitation of extension or flexion, even when considering the Veteran's reports of pain.  The March 2012 VA examiner found the Veteran had no functional loss.  Although the Veteran has reported right knee pain, in order for a higher rating to be provided on this basis, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40.  See Mitchell, 25 Vet. App. at 37.  Such functional loss has not been shown.  Thus, a preponderance of the evidence is against a finding that the Veteran has compensable limitation of flexion or extension that would warrant a higher 10 percent rating under DC 5260 or 5261.  Similarly, she is not entitled to a 10 percent rating under DC 5003 for noncompensable limitation of motion, as there has been no limitation of motion shown, even when considering the Veteran's complaints of pain.  

A preponderance of the evidence is also against a finding that the Veteran is entitled to a 10 percent rating under DC 5003 based on an absence of limitation of motion, as X-ray evidence only shows arthritic involvement of one major joint, the right knee, not two or more major joints or two or more minor joint groups.

The Board has also considered whether a staged rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that range of motion of the right knee has been full for the entire relevant time period here on appeal.  Accordingly, a staged rating is not warranted for the right knee disability based upon limitation of motion.  

2.  Instability

Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether she is entitled to a separate evaluation for instability of the right knee under DC 5257.
Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, DC 5257 (2014).

After having carefully reviewed the evidence of record, the Board finds that a 10 percent rating under DC 5257 for instability of the right knee is warranted.  Specifically, at the February 2011 hearing and the March 2012 VA examination, the Veteran reported that her knee was unstable.  At the February 2011 hearing, the Veteran testified that her knee popped all the time and that it felt weak.  She testified that she had trouble climbing stairs and squatting down and coming back up.  The Veteran stated that her right knee sometimes gave way and that she would try to keep her knees bent.  She described her knee being "unstable at times."  See Board Hearing Tr. at 5-6.  

At the March 2012 VA examination, she reported that her knees were weak and that she had trouble climbing up or down stairs or getting up from a squatting position.  She stated her private orthopedist had given her a brace to wear on the right knee and that her knee give out recurrently with lateral instability.  

The Veteran's statements and testimony regarding her symptoms are competent and credible and are consistent with non-ligamentous instability and giving way of the right knee.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and grants a 10 percent rating under DC 5257.  

However, a preponderance of the evidence is against a finding that she is entitled to a higher 20 percent rating for moderate instability of the right knee.  At the February 2011 Board hearing, the Veteran reported that her knee was unstable "at times."  At both the May 2009 and March 2012 VA examinations, the examiner made findings based on objective testing that the Veteran's right knee was stable.  The March 2012 VA examination report had more details regarding any findings of instability, as the examiner checked for anterior instability, posterior instability, and medial-lateral instability and found that each was normal; in other words, that the Veteran's knee was stable.  X-rays taken at that time also revealed lateral tracking of the patella and the examiner noted that there was no X-ray evidence of patellar subluxation.  The 10 percent award for instability is based solely on the Veteran's competent and credible testimony that her knee is unstable at times.  Considering her testimony and the clinical findings showing no ligamentous instability in the right knee, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee has any more than slight instability.  Thus, a separate rating in excess of 10 percent for instability of the knee is denied.

The Board has also considered whether a staged rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that instability of the right knee has been slight for the entire relevant time period here on appeal.  Accordingly, a staged rating is not warranted for the right knee disability based upon instability.  

3.  Extraschedular Evaluation

The Board has also considered whether referral for extraschedular ratings for the right knee disability is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2014).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As explained in detail above, the Veteran's right knee disability is manifested by pain, no limitation of motion, and subjective reports of instability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's knee disability.  In short, there is no indication in the record that the average industrial impairment from her right knee would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

C.  Service Connection

The Veteran claims that service connection for migraine headaches based on aggravation during service is warranted.  At the February 2011 hearing, the Veteran's representative noted that the Veteran had migraine headaches before entering service, and thus this aspect of the Veteran's claim for service connection is not in dispute.  See Board Hearing Tr. at 7.  The representative argued that the Veteran's headaches were aggravated during service.  The Veteran testified that she felt stressed during service because her superior would yell at her a lot, which caused her to have migraine headaches more frequently during service.  Id. at 8.  She described having headaches on a constant basis.  Id. at 9.  She stated that since being discharged from service, her headaches were less frequent.  Id.  The Veteran's mother provided similar testimony-that the Veteran's headaches became constant during service and that they were no longer at that same level.  Id. at 10-11.  

After careful review of the evidence of record, the Board finds that the Veteran's migraine headaches pre-existed service and were not aggravated in service.  The reasons for this determination follow.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, the record does not contain the Veteran's service entrance examination.  Therefore, she is presumed to have been sound as to migraine headaches on entrance into service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

As stated at the hearing, the Veteran does not dispute the fact that she had migraine headaches prior to service.  Her STRs also show that she reported during service that she had been experiencing migraine headaches since prior to service.  See January 1998, May 1998, and June 2000 STRs.  Her representative also noted that this fact was not in dispute.  Thus, there is clear and unmistakable evidence that the Veteran had migraine headaches prior to service.  See Doran, 6 Vet. App. at 286 (concluding as a matter of law that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the veteran's own admissions during inservice clinical evaluations of a pre-service history of psychiatric problems); see also Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000) ("All that [38 U.S.C. § 1111] requires is that the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.").  The first element required for VA to rebut the presumption of soundness is met.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.

As to the second element to rebut the presumption of soundness, whether the pre-existing disability was not aggravated during service, the Board finds that the combined lay and medical evidence establish clear and unmistakable evidence that migraine headaches were not permanently worsened during service.  Although the Veteran has competently and credibly asserted that her migraine headaches increased in severity during service and STRs reflect that she was treated on numerous occasions for migraine headaches, her assertions have established that the disability underwent only a temporary aggravation and not a permanent aggravation.  For example, at the February 2011 hearing, she and her mother made statements that her headaches worsened during service but had lessened since getting out of service.  Board Hearing Tr. at 9-11.  The testimony by both the Veteran and her mother was that the headaches had a temporary increase in severity while the Veteran was in service and was stressed on a constant basis.  

Additionally, when the Veteran was examined in March 2012, she provided a more detailed description of her headaches prior to service, during service, and post service.  She estimated her headaches prior to service as occurring four to five times per week, with pain ranging from 1 to an 8 or 9 out of 10 with 10 being the worst pain imaginable.  She stated when she was in the military, she got headaches four to five times per week and she would see dots (she was unable to remember whether she saw dots prior to service).  The Veteran reported that later in service, she had fewer headaches, but the character of the pain was the same as before service and the duration was all day just like before she went into the service.  She reported that she had been having fewer headaches since she had been out of the service, which level of pain was a 4 out of 10.  The Veteran added that now she gets headaches once every two to three weeks.  These statements establish clearly and unmistakably that the Veteran's headaches were not permanently aggravated during service.  Specifically, her headaches after service have been less frequent than they were before service.  They also have been less painful.

The examiner made the same conclusion based on the statements that the Veteran had made to her at the examination and a review of the STRs.  She specifically noted that the Veteran's statements establish that the intensity and frequency of her headaches "as being the same in intensity and duration and frequency as before military service." 

The STRs do not shed light on the Veteran's specific symptoms prior to and during service.  Rather, they show her complaining of migraine headaches, which she reported had begun prior to service, and that she was experiencing a migraine at the times she went in for treatment.  Thus, the most probative evidence are the Veteran's statements and testimony of the symptoms she experienced prior to, during, and post service.  

For all the reasons described above, the Board finds that the evidence does not clearly and unmistakably establish that the Veteran's preexisting migraine headaches underwent a permanent increase in severity during, or as a result of, her service and the presumption of soundness is rebutted.  As such, migraine headaches cannot be found to have been incurred in service, and service connection for migraine headaches is not warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating based on limitation of motion associated with mild degenerative disease of the right knee is denied. 

An initial 10 percent rating, but no higher, based upon instability of the right knee is granted, subject to the regulations governing the payment of monetary awards.

Service connection for migraine headaches is denied.



____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


